DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Examiner acknowledges applicant’s amendments, see remarks page 8, filed 11/15/2021, including amendment made to Claim 21 overcoming previous rejection of Claim 21 under 35 U.S.C 101. Examiner withdraws rejection of Claim 21 under 35 U.S.C 101. 
Claims 1-20 are pending. 
Response to Arguments
Applicant’s arguments, see remarks, filed 11/15/2021, with respect to rejection of Claim 11 under 35 U.S.C 112(b) have been fully considered and are persuasive.  The rejection of Claim 11 has been withdrawn. 
Applicant’s arguments, see remarks, filed 11/15/2021, with respect to rejection of Claims 1-21 under 35 U.S.C 103 have been fully considered and are persuasive.  The rejection of Claims 1-21 have been withdrawn. 
Allowable Subject Matter
Claims 1-21 are allowed.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: No prior art was found teaching individually, or suggesting in combination, all of the features of the applicants’ invention, specifically Claim 1 overcomes the prior art rejection of Flickinger (U.S Publication No. 2017/0143246) in view of Hong (U.S Publication No. 2014/278229) in teaching when an ear-wearable device is in an environment that includes human-directed communication signals it responds by activating a second set . 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NAVEED RAFIQAHMAD KOLIA whose telephone number is (571)272-8250. The examiner can normally be reached Monday - Friday 7:30AM - 5:30PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Niketa Patel can be reached on 571-272-4156. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like 





/NAVEED R. KOLIA/Examiner, Art Unit 3792                                                                                                                                                                                                        
/MICHAEL W KAHELIN/Primary Examiner, Art Unit 3792